1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8

9     FERRILL J. VOLPICELLI,                           Case No. 3:14-cv-00579-MMD-CBC

10                                 Petitioner,                       ORDER
            v.
11
      RENEE BAKER, et al.,
12
                               Respondents.
13

14         On November 5, 2018, Respondents filed a motion for more definite statement

15   (“Motion”). (ECF No. 59.) In their Motion, Respondents point out that Petitioner’s amended

16   petition (ECF No. 49) cites the judgment in case number CR98-2160 as the judgment of

17   conviction Petitioner seeks to challenge but that the relevant judgment in this matter thus

18   far has been the judgment of conviction in case number CR03-1263.

19         In response to the Motion, Petition concedes he made a clerical error and that he

20   does, in fact, seek relief with respect to the judgment of conviction in CR03-1263. (ECF

21   No. 60.)

22         It is therefore ordered that, with Petitioner’s clarification, Respondents’ motion for

23   more definite statement (ECF No. 59) is denied as moot.

24   ///

25   ///

26   ///

27   ///

28   ///
1          It is further ordered that Respondents will have 60 days from the date this order is

2    entered within which to file and serve their response to Petitioner’s amended petition (ECF

3    No. 49).

4          DATED THIS 31st day of January 2019.

5

6                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
